DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 6/10/2021, with respect to claims 1-2 and 4-12 have been fully considered and are persuasive. The previous rejection is hereby withdrawn.

Allowable Subject Matter
Claims 1-2 and 4-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The specific teaching of claim 1, i.e. the previously objected to claim language, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 2 and 10-12 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.

The specific limitations of claim 5 i.e. the previously objected to claim language, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. 
The specific limitations of claim 6 i.e. the previously objected to claim language, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 7-9 depend, either directly or indirectly, from claim 6 and are therefore allowed for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video 

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                        
June 17, 2021